CLD-144                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 22-1607
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                              FREDERICK H. BANKS,
                                             Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                          (D.C. Crim. No. 2:15-cr-00168-001)
                       District Judge: Honorable Mark R. Hornak
                      ____________________________________

                           Submitted on Appellee’s Motion
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     May 5, 2022
               Before: AMBRO, SHWARTZ and BIBAS, Circuit Judges

                              (Opinion filed: May 12, 2022)
                                       _________

                                        OPINION *
                                        _________


PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Frederick H. Banks was convicted of wire fraud and aggravated identify theft. He

was sentenced by the District Court to an aggregate 104 months in prison. Banks’s

counseled direct appeal was argued in this Court on March 29, 2022. See United States v.

Banks, C.A. Nos. 19-3812 (Doc. 92) & 20-2235 (Doc. 84).

       The subject of this appeal is the District Court’s March 25, 2022 memorandum

order in Banks’s criminal case denying without prejudice certain motions he filed pro se.

       Specifically, the District Court rejected Banks’s motion for compassionate release

(his sixth such motion) in part because Banks’s “risk of contracting a severe case of

COVID-19 based on his stated medical conditions does not amount to an extraordinary

and compelling reason for release, particularly in light of the fact that Mr. Banks is

vaccinated and the COVID-19 situation at Fort Dix, where Mr. Banks is currently

housed, appears well controlled.” The District Court denied the motion for compassionate

release “without prejudice subject to reassertion should new circumstances warrant.”

       In addition, the District Court rejected on mootness grounds Banks’s motion to

compel his former counsel to produce documents to current appellate counsel. The

District Court invited appellate counsel to respond to Banks’s motion, and she accurately

represented to the District Court that Banks’s direct appeal is fully briefed and awaiting

disposition. The District Court denied the motion to compel “without prejudice subject to

its reassertion by Mr. Banks’ appellate counsel in the proper forum.” The District Court

declined Banks’s request to refer his former counsel to the Disciplinary Board of

Pennsylvania.



                                              2
       We first consider our jurisdiction. See Reifer v. Westport Ins. Corp., 751 F.3d 129,

133 (3d Cir. 2014). Insofar as the District Court denied Banks’s motions “without

prejudice,” the March 25, 2022 order may not, at first glance, appear final and

immediately appealable. See Borelli v. City of Reading, 532 F.2d 950, 951 (3d Cir. 1976)

(per curiam). But the “without prejudice” labels in the March 25, 2022 order belie its

conclusiveness. Cf. Weber v. McGrogan, 939 F.3d 232, 236 (3d Cir. 2019) (“A ‘final

decision’ is ‘one which ends the litigation on the merits and leaves nothing for the court

to do but execute the judgment.’”) (citation omitted). The labels were followed by

instruction to Banks and his counsel that they could take action permissible regardless of

whether the motions were dismissed with or without prejudice. For example, because the

statute providing the authority for a compassionate-release motion contains no numerical

limitations, even a with-prejudice denial of Banks’s motion would not bar him from filing

another one based on, in the District Court’s words, “new circumstances” (a fact of which

the prolific Banks is keenly aware). Therefore, the March 25, 2022 order is “final” under

28 U.S.C. § 1291, and we have appellate jurisdiction.

       Turning to the substance of the appeal, we conclude that the District Court did not

err in resolving Banks’s motions. In particular, the District Court did not abuse its

discretion in denying Banks’s sixth motion for compassionate release. See United States

v. Andrews, 12 F.4th 255, 262 (3d Cir. 2021) (“Courts wield considerable discretion in

compassionate-release cases, and we will not disturb a court’s determination unless we

are left with a ‘definite and firm conviction that [it] committed a clear error of judgment

in the conclusion it reached upon a weighing of the relevant factors.’”) (citation omitted);

                                              3
cf. Garrett v. Murphy, 17 F.4th 419, 433 (3d Cir. 2021). The District Court also acted

appropriately in rebuffing Banks’s efforts to undermine the orderly disposition of a fully

briefed, counseled direct appeal.

       Finally, although the District Court did not explicitly address in its order the merits

of Banks’s serial bail request, the District Court: acknowledged in the order’s

introductory paragraph that it was considering Banks’s “Motion for Compassionate

Release . . . and Motion for Bail Pending Appeal and Release” (DC ECF No. 1471)

(emphasis added); and perhaps—permissibly—denied the bail request by implication

when it seemingly denied the motion in total. See DLJ Mortg. Cap., Inc. v. Sheridan, 975

F.3d 358, 369 & n.48 (3d Cir. 2020); see also United States v. Claxton, 766 F.3d 280,

290, 301 (3d Cir. 2014) (determining that the Court would treat “the District Court’s

failure to issue an explicit ruling as an implicit denial” of the appellant’s motion). In any

event, there is no merit to the bail request, for essentially the reasons we set forth in

United States v. Banks, C.A. No. 21-3190, 2022 WL 444262, at *2 (3d Cir. Feb. 14,

2022) (per curiam) (relying on United States v. Provenzano, 605 F.2d 85, 95 (3d Cir.

1979)). So even assuming, arguendo, that the District Court simply overlooked the bail

request, no relief for Banks is due. Cf. 28 U.S.C. § 2111 (codifying harmless error rule).

       Ultimately, because this appeal presents no substantial question, we grant the

Government’s motion for summary affirmance, see 3d Cir. L.A.R. 27.4 (2011); 3d Cir.

I.O.P. 10.6 (2018), and we will affirm the District Court’s judgment.




                                               4